Case 5:21-cv-00441-JWH-SP Document 21 Filed 08/25/21 Page 1 of 2 Page ID #:54



    1 DAVID L. PRINCE, ESQ., #113599
      eMail: dlp@redchamber.com
    2 MILES L. PRINCE, ESQ., #298823
      eMail: mlp@redchamber.com
    3 1912 East Vernon Avenue, Suite 100
      Los Angeles, California 90058
    4 Tel. 323/234-2989 Fax. 323/234-2619
    5   Attorneys for Defendant, CHANG’S INVESTMENT, LLC
    6
    7
                            UNITED STATES DISTRICT COURT
    8
                          CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11   JAMES RUTHERFORD,                         ) CASE NO.: 8:21-CV-00441-JWH-SP
                                                  )
   12                       Plaintiff,            ) DECLARATION OF
                                                  ) DAVID L. PRINCE IN RESPONSE
   13   vs.                                       ) TO ORDER TO SHOW CAUSE
                                                  ) RE: FAILURE TO APPEAR
   14   CHANG’S INVESTMENT, LLC;                  )
        and DOES 1 to 10, inclusive,              )
   15                                             )
                            Defendants.           )
   16                                             )
   17         I, DAVID L. PRINCE, hereby declare:
   18         1. I am an attorney licensed to practice before all courts in the State of
   19   California and I am counsel of record in this action for Defendant, Chang’s
   20   Investment, LLC. I have personal knowledge of the matters set forth herein. If
   21   called as a witness, I could and would competently testify to the same.
   22         2. I am the principal attorney on this matter.
   23         3. I had never received any CM/ECF notifications whatsoever on this
   24   matter.
   25         4. When the original application for stay and early mediation was filed, it
   26   was filed under Miles L. Prince’s account, even though I believe it was being
   27
                                                   1
   28   DECLARATION OF DAVID L. PRINCE IN RESPONSE TO ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
Case 5:21-cv-00441-JWH-SP Document 21 Filed 08/25/21 Page 2 of 2 Page ID #:55



    1   filed under my account.
    2         5. We have one billing for all ECF. The bill comes to me as I am the
    3   owner of the company.
    4         6. Between May 21, 2021 and August 2, 2021, I have exchanged no less
    5   than 44 different e-mails with Plaintiff’s counsel regarding this action. All of
    6   those e-mails were directed at attempting to resolve this case. None of those e-
    7   mails involved any notice whatsoever regarding the Status Conference or
    8   mediation selection. In fact, on June 14, 2021, Plaintiff’s counsel inquired with
    9   me as to why this matter cannot be resolved without mediation. Other than one
   10   statement, there has never been any communication between Plaintiff’s counsel
   11   and me regarding mediation. I now come to learn that all those mediation e-mails
   12   were being sent to Miles L. Prince, who simply assumed that I was receiving
   13   those e-mails as well.
   14         7. There is absolutely no reason for me to not to have attended the Status
   15   Conference on August 20, 2021 had it been on my calendar. Had I known of the
   16   hearing, I would have been in attendance.
   17         8. It appears now that I will now receive ECF notifications due to the
   18   corrections being made with the Court’s website relative to notifications.
   19         9. Even though Miles Prince and I are related (father and son), we simply
   20   have never discussed this case in any detail regarding th calendaring of any
   21   events or a resolution thereof.
   22         I declare under the penalty of perjury, under the laws of the State of
   23   California, that the foregoing is true and correct.
   24         Executed by me this 25th day of August, 2021 at Los Angeles, California.
   25
                                          /s/ David L. Prince
   26                                     DAVID L. PRINCE
   27
                                                   2
   28   DECLARATION OF DAVID L. PRINCE IN RESPONSE TO ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
